internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb ec-plr-156482-02 date date 280g number release date index number re legend company company company subsidiary subsidiary shareholder shareholder dear this letter is in response to your request for rulings under sec_280g and sec_4999 of the internal_revenue_code specifically the letter requests rulings that the proposed merger does not cause a change in ownership or effective_control of or a change in a substantial portion of assets of company and that the provisions of sec_280g and sec_4999 do not apply to payments made contingent on this transaction company and company were both publicly traded companies subsidiary is a subsidiary of company and subsidiary a merger subsidiary was a subsidiary of subsidiary company company subsidiary and subsidiary entered into an agreement wherein it is stated that it is the intent of the parties that company acquire company under the agreement company would merge with subsidiary with company surviving as a subsidiary of subsidiary and indirectly of company company was renamed as company after the completion of the merger the former shareholders of company owned greater than fifty percent of company 3's stock and the former shareholders of company owned less than fifty percent of company 3's stock plr-156482-02 shareholder held greater than twenty percent in company after the merger shareholder will own less than twenty percent of company sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g of the code provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 should be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to twenty percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number and on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a of the proposed_regulations provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than fifty percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than fifty percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change plr-156482-02 q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing twenty percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation's board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation's board_of directors the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation's stock or the replacement of the majority of the members of the corporation's board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 q a provides that a change in the ownership of a substantial portion of a corporation's assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than fifty percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 after the completion of the merger company will not undergo a change in ownership under q a because no person or group will acquire greater than fifty percent of company 1’s stock company will be wholly owned by company which will hold all of company 1’s stock but the former shareholders of company will hold greater than fifty percent of company thus the former shareholders of company will have control of company and through it company however because the former shareholders of company will hold greater than fifty percent of the stock of company company will undergo a change in control after the completion of the merger company will not have undergone an effective change in control as described in q a q a states that a company will be presumed to have undergone a change_of control whenever another company acquires plr-156482-02 greater than of its stock company has acquired a greater than twenty percent interest in company however the presumption of a change in control is one which can be rebutted by taking into consideration all facts and circumstances based on the facts presented company does not appear to have undergone a change in control company and company each designated half of company 3's board_of directors six of company 3's eleven executive officers will be former company employees including the chairman of the board the chief_executive_officer of company will be a former company employee the members of company 3's committees will be split equally between company and company company will nominate three committee chairs and company one while the rest are chosen by company and company together company 3's offices will be located in the office space previously occupied by company company also represents that it knows of no agreement among the former shareholders of company to attempt to control company after the completion of the merger there will not be a change in a substantial portion of the assets of company as described in q a there is no change if the assets are transferred to a corporation over fifty percent or more of which is owned by the former shareholders of the corporation making the transfer such is the case in this transaction this is further illustrated by example of q a based on the foregoing facts and representations we rule as follows the merger will not cause a change in ownership a change in effective_control or a change in the ownership of a substantial portion of the assets of company the provisions of sec_280g and sec_4999 will not apply to any payments made contingent upon the merger from company to or for the benefit of the employees former employees or service providers of company except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any item of any transaction or item discussed above this ruling is provided only to the taxpayers who requested it sec_6110 provides that it may not be cited as precedent the taxpayer should attach a copy of plr-156482-02 this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that they are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2003_1 2003_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert b misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
